Title: 28th.
From: Adams, John Quincy
To: 


       Snow in the morning sufficient to cover the ground. Dined at the Marquis de la Fayette’s. When I arrived there the Marquis was not returned from Versailles, where he went last evening immediately upon hearing of the Queen’s delivery, but could not get there soon enough to be present at the Christening. He told me a curious Circumstance. The Queen was so large, that it was suspected she might have twins, and Mr. de Calonne, the controuler general had prepared two blue ribbands, in case two Princes should be born, for the kings children must be decorated with those badges, immediately after they come into the world. The Count and Chevalier de la Luzerne dined with us. After dinner I went with Mr. West to see Mr. and Mrs. Rucker, and afterwards we took a walk together in the Palais Royal. It is curious to hear the sagacious reflections and remarks upon the event of yesterday, made by the badauds: and it is pleasing to see how joyful how contented they look. All take the title given to the Prince, as a doubtless presage, of his future Conquests, and are firmly perswaded that it was expressly given him, that England may be a second time subdued by a Duke of Normandy: if they dared, they would mention another point, in which, the pretended, conqueror may resemble the real one. The Palais Royal, the Spanish Ambassador’s hotel, the Hôtel des Invalides, the Ecole militaire, and several other buildings were illuminated in the evening.
      